UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7608


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BROOKS JAMES TERRELL,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:99-cr-00610-HMH-1)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brooks   James     Terrell       appeals    the    district   court’s

order   denying   his    18   U.S.C.    § 3582(c)(2)         (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Terrell, No. 7:99-cr-

00610-HMH-1   (D.S.C.     Nov.   3,    2010).         We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2